Exhibit 99.17 Auditors’ Report To the Shareholders of Hollinger Inc. We have audited the consolidated balance sheets of Hollinger Inc. (the “Corporation”) as at March 31, 2007, March 31, 2006 and December 31, 2005 and the consolidated statements of operations, deficit, accumulated other comprehensive income and cash flows for the year ended March 31, 2007, the three months ended March 31, 2006 and the year ended December 31, 2005.These financial statements are the responsibility of the Corporation’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and the significant estimates made by management as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Corporation as at March 31, 2007, March 31, 2006 and December 31, 2005 and the results of its operations and its cash flows for the year ended March 31, 2007, the three months ended March 31, 2006 and the year ended December 31, 2005 in accordance with Canadian generally accepted accounting principles. /s/ Zeifman and Company, LLP Toronto, Ontario Chartered Accountants June 20, 2007Licensed Public Accountants HOLLINGER INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, 2007 2006 2005 (expressed in thousands of dollars) ASSETS CURRENT Cash and cash equivalents $31,288 $18,645 $14,193 Restricted cash (note 2) - 33,007 49,077 Accounts receivable 577 915 907 Amounts due from related parties (note 3) - 839 876 Prepaid expenses and other 1,619 1,031 1,443 Assets held for sale (note 6) 7,210 8,959 - 40,694 63,396 66,496 MORTGAGES RECEIVABLE (note 4) 11,445 2,949 2,909 INVESTMENTS (note 5) 89,174 154,112 164,625 PROPERTY AND EQUIPMENT (note 7) 1,376 1,588 10,433 RESTRICTED CASH (note 2) 1,751 9,916 9,866 FUTURE INCOME TAX ASSETS (note 8) 10,851 11,011 10,014 $155,291 $242,972 $264,343 LIABILITIES CURRENT Accounts payable and accrued liabilities $12,002 $9,983 $13,683 Amounts due to related parties (note 3) 89,944 75,617 73,688 Income taxes payable (note 8) 3,979 5,536 5,558 Dividends payable - Series II Preference Shares 5,188 5,276 5,226 Retractable preference shares (note 9) 4,423 7,647 8,167 Secured notes (note 10) 107,229 108,531 108,401 222,765 212,590 214,723 FUTURE INCOME TAXES (note 8) 13,589 26,020 27,484 POST RETIREMENT BENEFITS (note 11) 9,436 9,837 10,082 245,790 248,447 252,289 SHAREHOLDERS' EQUITY (DEFICIENCY) CAPITAL STOCK (note 12) 345,932 345,932 345,932 CONTRIBUTED SURPLUS (note 17) 22,733 22,706 22,509 ACCUMULATED OTHER COMPREHENSIVE LOSS (53) (190) (21) DEFICIT (459,111) (373,923) (356,366) (459,164) (374,113) (356,387) (90,499) (5,475) 12,054 $155,291 $242,972 $264,343 Contingencies and legal matters (notes 13, 14 and 15) - - - Subsequent events (note 20) APPROVED ON BEHALF OF THE BOARD: /s/ Stanley M. Beck /s/ G. Wesley Voorheis Director Director See accompanying notes to consolidated financial statements HOLLINGER INC. CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS Year Ended Three Months Year Ended March 31, Ended March 31, December 31, 2007 2006 2005 (expressed in thousands of dollars) BALANCE - Beginning of period $ (190 ) $ (21 ) $ (127 ) Foreign currency translation adjustment 137 (169 ) 106 BALANCE - End of period $ (53 ) $ (190 ) $ (21 ) See accompanying notes to consolidated financial statements HOLLINGER INC. CONSOLIDATED STATEMENTS OF DEFICIT Year Ended Three Months Year Ended March 31, Ended March 31, December 31, 2007 2006 2005 (expressed in thousands of dollars) DEFICIT - Beginning of period $ (373,923 ) $ (356,366 ) $ (264,133 ) Net loss for the period (85,188 ) (17,557 ) (92,233 ) DEFICIT - End of period $ (459,111 ) $ (373,923 ) $ (356,366 ) See accompanying notes to consolidated financial statements HOLLINGER INC. CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended Three Months Year Ended March 31, Ended March 31, December 31, 2007 2006 2005 (expressed in thousands of dollars except share and per share amounts) REVENUE Investment and dividend income $4,836 $1,614 $65,396 Newspaper publishing revenues 4,117 719 3,992 Other revenues 775 257 1,508 9,728 2,590 70,896 EXPENSES Newspaper publishing expenses 3,906 614 3,889 Amortization 282 114 521 General and administrative 5,077 2,087 8,539 Directors' fees 388 175 6,391 Stock-based compensation (note 16) 27 197 1,669 Professional fees and other expenses 21,410 3,944 14,308 Legal fees indemnity (note 3) 11,523 - - Unrealized and realized losses on investments (note 5) 64,938 10,468 132,035 Unrealized and realized gains on Series II Preference shares (note 9) (3,224) (520) (6,550) Gain on sale of properties (18,589) (69) (1,651) Provision for amounts due from related parties (note 3) - 2 5,970 Interest on secured notes 13,579 3,456 14,505 Interest expense - Series II Preference Shares (note 9) 84 43 2,906 Interest expense - related parties 7,972 1,870 7,199 Other interest 1,595 145 579 108,968 22,526 190,310 NET FOREIGN CURRENCY GAINS (LOSSES) 605 (266) 3,128 NET LOSS BEFORE INCOME TAXES (98,635) (20,202) (116,286) PROVISION FOR (RECOVERY OF) INCOME TAXES Current (1,176) (184) 881 Future (12,271) (2,461) (24,934) (13,447) (2,645) (24,053) NET LOSS $(85,188) $(17,557) $(92,233) Loss per retractable common share Basic $(2.44) $(0.50) $(2.64) Diluted $(2.44) $(0.50) $(2.64) Weighted average shares outstanding - Basic and fully diluted 34,945,776 34,945,776 34,945,776 See accompanying notes to consolidated financial statements HOLLINGER INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended Three Months Year Ended March 31, Ended March 31, December 31, 2007 2006 2005 (expressed in thousands of dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $(85,188) $(17,557) $(92,233) Items not affecting cash Amortization 282 114 521 Stock-based compensation 27 197 1,669 Future income taxes (12,271) (2,461) (24,934) Unrealized and realized losses on investments 64,938 10,468 132,035 Unrealized and realized gains on Series II Preferred shares (3,224) (520) (6,550) Gain on sale of assets held for sales (18,589) (69) (1,651) Other (1,040) (22) (2,219) (55,065) (9,850) 6,638 Changes in non-cash items related to operating activities Accounts receivable 338 (8) (141) Prepaid expenses and other (588) 412 (903) Accounts payable and accrued liabilities 2,019 (3,700) (20,360) Income taxes payable (1,557) (22) (987) Deferred revenue - 50 2,698 Amounts due to/from related parties 15,166 1,929 53,452 Post retirement benefits paid (894) (177) (766) (40,581) (11,366) 39,631 INVESTING ACTIVITIES Restricted cash 41,172 16,020 (44,578) Proceeds from sale of assets held for sale 12,052 548 6,550 Assets held for sale - (750) - Additions to property and equipment - - (72) 53,224 15,818 (38,100) CHANGE IN CASH AND CASH EQUIVALENTS DURING THE PERIOD 12,643 4,452 1,531 CASH AND CASH EQUIVALENTS - Beginning of period 18,645 14,193 12,662 CASH AND CASH EQUIVALENTS - End of period $31,288 $18,645 $14,193 Supplemental cash flow disclosures Interest paid $14,372 $6,845 $14,053 Income taxes paid $- $ - $125 See accompanying notes to consolidated financial statements HOLLINGER INC. Notes to Consolidated Financial Statements Year ended March 31, 2007, 3 months ended March 31, 2006 and Year ended December 31, 2005 (Tabular amounts are in thousands of dollars except where noted) OVERVIEW Hollinger Inc. is an open-end investment holding company and a "mutual fund corporation" under the Income Tax Act (Canada).Unless the context otherwise requires, when used in these notes, the term "Corporation" refers to Hollinger Inc. and its direct and indirect subsidiaries other than Sun-Times Media Group, Inc. ("Sun-Times", formerly Hollinger International Inc.) and its subsidiaries.The Corporation's principal asset is its interest in Sun-Times, in which it held approximately 70.0% of the voting interest and 19.7% of the equity interest at March 31, 2007 (66.8%/17.4% at each of March 31, 2006 and December 31, 2005).The change from March 31, 2006 resulted from the implementation by Sun-Times of a stock repurchase program.Sun-Times is a newspaper publisher with assets that include the Chicago Sun-Times and a number of community newspapers in the Chicago area.For the reporting periods, the Corporation also owned a portfolio of commercial real estate in Canada and a newspaper in Costa Rica. The Corporation's Series II preference shares are retractable at the option of the holder for an amount based on the market trading value of Sun-Times Class A shares.The Corporation's common shares (the "Common Shares") are retractable, at the option of the holder, for an amount based on the market value of the Corporation's net assets, determined on a non-consolidated basis. Under applicable corporate law, the Corporation cannot redeem shares or declare or pay dividends in certain circumstances.These circumstances include if there are reasonable grounds for believing that the Corporation is, or would after such payment be, unable to pay its liabilities as they become due. The Corporation is currently prevented from honouring retractions of Series II preference shares and Common Shares as a consequence of it being in default under the terms of the indentures governing the 11.875% senior secured notes due 2011 issued in March 2003 (the "Senior Notes") and the 11.875% senior secured notes due March 2011 issued in September 2004 (the "Second Priority Notes", and together with the Senior Notes, the "Notes" – see note 10). As a result of the inability by the Corporation to file its financial statements on a timely basis, on June 1, 2004, the Ontario Securities Commission (the "OSC") issued a management and insider cease trade order (the "MCTO") prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation until the MCTO is revoked.On April 10, 2007, the OSC issued an order revoking the Management and Insider Cease Trade Order issued by the OSC on June 1, 2004, as amended. The revocation order stemmed from the remediation by the Corporation of its historical continuous disclosure record on March 7, 2007. 1. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation and going concern These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles using a basis of presentation which assumes that the Corporation will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.The Corporation's ability to continue as a going concern is uncertain due to the Corporation's non-compliance with certain covenants under the indentures governing its Notes (collectively, the "Indentures" - see note 10), contingent liabilities related to various disputes, investigations, indemnities and legal proceedings (see notes 13, 14, and 15), the suspension of dividends by Sun-Times, the decline in the trading value of the Sun-Times Class A shares, the Corporation's limited cash resources, continuing excess of the Corporation’s cash outflows over its cash inflows and the depletion of the Corporation’s non-core assets.As such, realization of assets and discharge of liabilities are subject to significant uncertainty. HOLLINGER INC. Notes to Consolidated Financial Statements Year ended March 31, 2007, 3 months ended March 31, 2006 and Year ended December 31, 2005 (Tabular amounts are in thousands of dollars except where noted) If the "going concern" assumption were not appropriate for these financial statements, then adjustments would be necessary in the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used. The principal accounting policies adopted in the preparation of these consolidated financial statements are set out below. Principles of consolidation The consolidated financial statements include the accounts of all subsidiaries of the Corporation,excluding Sun-Times and its subsidiaries, but including the accounts of Editorial La Razon, S.A. ("ELR"), a company incorporated under the laws of Costa Rica, which, among other things, publishes the La Republica newspaper in Costa Rica. All intercompany transactions and balances have been eliminated. Change in year-end In 2006, the Corporation changed its fiscal year-end from December 31 to March 31, effective for the three months ended March 31, 2006.The change in year-end to March 31 was approved by Canada Revenue Agency. Financial instruments Effective prior to 2005, the Corporation adopted Canadian Institute of Chartered Accountants Handbook (“CICA Handbook”) Section 1530, Comprehensive Income, CICA Handbook Section 3855 ("Section 3855"), Financial Instruments—Recognition and Measurement, and CICA Handbook Section 3865,
